First	of	all	I	wish to congratulate you, Sir, on your well-deserved election to the presidency of the forty-second session of the General Assembly. I trust that under your able and skilled guidance this Assembly will succeed in realizing the aspirations of all peace-loving people in the world.
I should like also to congratulate our Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts to promote international peace, security and co-operation. He needs the assistance of all Member States in this difficult and challenging task. I wish to assure him of Tanzania's continued co-operation and support in this noble endeavor.
Delegates will recall that the last time a President of the United Republic of Tanzania addressed this Assembly was during the fortieth anniversary of the United Nations. My predecessor, Mwalimu Julius K. Nyerere, then renewed Tanzania's faith in the United Nations. He stressed,
"In this, my last address to the General Assembly, I have described events and ... needs as we in Tanzania perceive them. My country will not stop saying those things when the new President takes over. For we are a poor and underdeveloped country, and we have no power in the world except the power of speech given by the Assembly - and by our humanity. To be silent when we see danger, to refrain from attacking policies which we see as contrary to the interests of peace and justice, would be to surrender our freedom and our dignity. That we shall never do." (A/40/PV.13, p. 21)
So, as the new President of the United Republic of Tanzania, I thought it would be appropriate for me to come and reaffirm that stand before the international community. My country, which became the 104th member of this Organization in 1961, will continue to use the United Nations rostrum to air its concern for and belief in peace, justice and equality. With goodwill towards all the 159 nations represented here, I wish to renew our faith in the principles enshrined in the United Nations Charter.
For the United Nations has always played and will continue to play a key role in its primary responsibility, namely, the maintenance of international peace and security. We acknowledge that the United Nations has its imperfections, but we must also accept the fact that Member States are largely responsible for these shortcomings. The United Nations can only do what its Member States are willing to do; thus the collective security system envisaged under the Charter has not worked because some Member States have refused to implement certain provisions of the Charter. The permanent members of the Security Council in particular have not co-operated very often in resolving conflicts.
The majority of the Members of this Organization were not represented at the founding of the United Nations because they were not yet independent at that time. It should not be surprising, therefore, when those newly-independent countries advocate the democratization of this Organization. They do so in order to ensure that their views and interests are fully taken into account in the decision-making process. It is for that reason that they have often called for a fresh look at the
principal organs, especially the Security Council, but that call has often been deliberately misunderstood by those whose vested interests are well entrenched in the United Nations Charter.
Those countries do not want to accept the fact that the changing international scene and the nearly-universal membership of this Organization require that the United Nations be adjusted in order to accommodate the legitimate interests of its new majority. The detractors of the United Nations have used the demands of this new majority as a pretext for undermining this Organization and the spirit of internationalism. They have often adopted unilateral measures to suit their national interests.
We appeal to those countries to reconsider their attitudes towards the United Nations in the interest of global peace. We all agree that there is room for improvement in our Organization. I am sure we can all work together to improve the effectiveness of this Organization. The adoption by consensus at the forty-first session of the General Assembly of resolution 41/213, on the review of the efficiency of the administrative and financial functioning of the United Nations, is an important step towards meeting that objective.
In his report to the General Assembly last year the Secretary-General called upon the United Nations
"to bring to an early end those conflicts which have long brought terrible tragedy to the countries and people directly involved and inhibited the growth of international confidence needed for the resolution of broader global problems".	
One such conflict exists in southern Africa. Apartheid, which has been condemned by this Organization as a crime against humanity, continues to pose a threat to peace and security in southern Africa. The South African regime has resorted to unprecedented violence involving the daylight shooting of
demonstrators, mass detentions, including the detention of innocent children, and the vigorous imposition of a murderous state of emergency. In May this year it opened a new chapter in repression following elections involving the white minority only. In the euphoria of his victory Mr. Botha declared his determination to preserve his culture and to break the back of his opponents, especially the African National Congress.
While the racist regime is intensifying its brutality against the black majority in South Africa, it is at the same time trying to deceive the world by making flimsy proposals to reform apartheid. Botha's recent proposals to establish a national statutory council and regional service councils with black representation are purely cosmetic in nature. These proposals cannot end apartheid. They are intended to involve the black people in entrenching apartheid. It is not surprising, therefore, that they have been rejected by the African majority and its liberation movements. I wish to emphasize that apartheid is an evil that cannot be reformed, it must be abolished.
In a frantic bid to maintain his minority rule and to direct attention away from his internal crimes, Botha also continues to carry out murderous raids on the front-line and other neighboring States. Every State in the subregion has been attacked:	Botswana,	Lesotho, Mozambique, Swaziland, Zambia and Zimbabwe. Angola
has been invaded by South Africa on many occasions, and parts of its territory have been occupied.
The MNR and UNITA bandits continue to operate with impunity in Mozambique and Angola, respectively. The damage caused to these States by the racist regime and the bandits has been estimated at well over US* 10 billion over the past five years. In addition, the front-line States and other neighboring States have been subjected to economic pressure. The aim of the apartheid regime is to intimidate these States so that they end their support for the freedom struggle against minority rule.
What is even more disappointing is that this crime of apartheid is being committed in the twentieth century, before the eyes of the civilized world. ThiB crime against humanity is being fully documented, aired and viewed day after day in international forums and in the living rooms of many homes around the world.
Representations have been made to Governments in all continents, but they seem to
have fallen on deaf ears. The world appears completely to have ignored the pleas of the oppressed people of southern Africa. There has been no serious move to stop that blatant crime, let alone punish its perpetrators.
Surely, generations to come will wonder how our generation could have stood by so passively while such an abominable crime was being committed, in the same way as we wonder how a past generation could have been so passive in the face of Hitler's crimes against the Jews. We urge Member States and the international community as a whole to act decisively and collectively to put an end to this intolerable inhumanity in southern Africa.
It is encouraging to note that in many Western European countries and in the United States which have long-standing ties with apartheid South Africa, public opinion is increasingly turning against apartheid. Parliaments, individual legislators, trade unions and women's and youth organizations are exerting pressure on their Governments to take concrete action against apartheid.
We were highly encouraged, for example, by the package of sanctions against South Africa which was approved by the United States Congress over a Presidential veto. We hope that Governments in these countries will live up to the expectations of their peoples and to the aspirations of the victims of apartheid.
I wish to stress that the people of Tanzania - and, indeed, the people of the whole African continent - feel deeply grieved by the plight of the oppressed majority in south Africa and Namibia. We consider our own independence and freedom incomplete so long as there is apartheid in South Africa and brutal colonialism in Namibia. We therefore unreservedly support the right and efforts of the majority populations of these countries to regain their freedom and dignity by every means possible, including, when necessary, armed struggle.
I am aware that there are countries whose abhorrence of violence restrains
them from supporting armed struggles for liberation. It is a position that we find
difficult to understand, for we believe that the victim of a violent crime has the right to ward it off violently. Nevertheless, we respect the position of those countries. We hope, however, that they will support the call for the imposition of comprehensive and mandatory sanctions against South Africa. This is the only peaceful means left by which to end apartheid. Such economic pressure will make the South African regime abandon apartheid. Without it, South Africa will not dismantle apartheid.
We recognize that such sanctions will harm South Africa's neighbors and the front-line States. Their imposition must therefore be accompanied by a practical Program to support these States against the effects of sanctions, including those which a desperate apartheid regime will impose on them. Great sacrifices will be required, but they will be alleviated if sanctions are universally applied and seriously enforced.
I wish to take this opportunity to pay a tribute to those countries which have demonstrated solidarity with the oppressed masses of southern Africa by imposing a variety of sanctions against South Africa, we are especially inspired by the sanctions imposed by the Nordic countries, Australia, New Zealand, Canada and some countries of the European Economic Community (EEC).
It is unacceptable that Namibia remain under the illegal occupation of South Africa in spite of the United Nations having terminated the apartheid regime's Mandate 20 years ago. South Africa has shown its total contempt for and complete disregard of the United Nations by refusing to implement Security Council resolution 435 (1978).
We consider the policy of linking the independence of Namibia to the withdrawal of the Cuban forces in Angola to be fundamentally misconceived and practically flawed. Besides prolonging the agony of the Namibian people under
South Africa's brutal rule, it has sent the regime the message that it has powerful and dependable supporters in its policies of apartheid and destabilization.
Security Council resolution 435 (1978) is the only internationally acceptable basis for a peaceful settlement of the Namibian problem. That resolution, which has the support of all Member States, does not establish any linkage between Namibia's independence and the withdrawal of Cuban forces. We therefore support the Secretary-General's efforts to get the parties concerned to start implementing that resolution. We also reaffirm our total support for the South West Africa People's Organization (SWAPO), the sole and authentic representative of the Namibian people in its struggle to free its country from colonial occupation.
The United Nations cannot avoid its historical duty and its role in assisting South Africa and Namibia to be free. Time for a peaceful or less violent change is fast running out. Without decisive action by the international community the situation in southern Africa will further deteriorate and lead to increased bloodshed. We have a moral obligation to avert such a situation.
Tanzania is equally distressed by the injustices that are taking place in the Middle East. It is nearly 40 years since the Palestinian people were forcibly evicted from their homeland. For 20 years Israel has illegally occupied Arab territories. We resolutely call for the complete and unconditional withdrawal by Israel from those territories. We reaffirm our support for the inalienable right of the Palestinian people to an independent State under the leadership of the Palestine Liberation Organization (PLO).
It is also our sincere hope that a peaceful settlement will be found to the conflict between the Kingdom of Morocco and the Saharan Arab Democratic Republic.
It is indeed our hope that the people of that Republic will be allowed to determine their own affairs freely and without external interference.
Regional conflicts where great-Power interests either converge or diverge exist in other parts of the world. We are pleased to note that in Afghanistan and Cyprus the good offices of the Secretary-General have been invoked in order to protect the non-aligned character of those countries.
In Kampuchea, we believe that a political settlement involving all the parties should be arrived at without external interference. This would lead to the establishment of a peaceful, independent and non-aligned country. We believe that the eight-point proposal of the Coalition Government of Democratic Kampuchea and the proposals made by the Association of South-East Asian Nations constitute an important element in such a settlement.
We deplore the aggravation of the situation in Central America by external interference. We support the efforts of the Nicaraguan people and Government to defend their sovereignty. The Guatemala proposal, which was agreed upon by the five Central American leaders on 7 August 1987, deserves our wholehearted support.
We are equally concerned about the tension in the Korean peninsula. We believe that the withdrawal of all foreign troops from the peninsula is an important condition of the stability of the region. A dialog between North and South Korea and the holding of tripartite talks between the two Koreas and the United States should be encouraged.
Tanzania has diplomatic relations with both Iraq and Iran. Our people cherish the most friendly feelings towards the Governments and peoples of those two countries. We renew our appeal to them to find a political settlement to their dispute and to stop the war between them. We urge all great Powers to refrain from taking any measures that would escalate the war and create a more serious threat to regional and global peace. We particularly urge the permanent members of the Security Council to shoulder their collective responsibility and to act in unity in the search for a peaceful settlement of that conflict.
We appeal for the exercise of wisdom so that peaceful solutions can be found to all these conflicts. Global peace would be greatly enhanced if all nations would strictly respect the sovereignty and independence of other nations and refrain from interfering in the internal affairs of others. The threat or use of force should never be made a basis for settling disputes. We should all scrupulously observe the norms of international law governing relations between sovereign and independent nations.
Another great threat to the survival of mankind is the arms race, particularly in nuclear weapons. Over $US 1 trillion is wasted each year in that senseless
race. Resources which could be used for economic and social development are . squandered in a competition which threatens the very survival of mankind.
Some of us had hoped that the Soviet moratorium on nuclear testing would start a process leading to a comprehensive ban on nuclear tests. Regrettably, the opportunity was lost. Nuclear tests continue to be conducted by all nuclear Powers. As a participant in the six-nation peace initiative, Tanzania renews its appeal to the nuclear Powers, especially the two major ones, to halt nuclear tests and ban the arms race in space. In the name of humanity we appeal for respect for our right to life, which is now threatened by nuclear weapons.
We are encouraged by the agreement in principle reached between the United States and the Soviet Union to eliminate medium-range nuclear missiles in Europe. We consider that agreement to be an initial step towards the ultimate objective of general and complete disarmament.
Peace and poverty cannot coexist. The economic underdevelopment of the third world, therefore, is also a threat to world peace. While only one third of humanity thrives in prosperity, two thirds of mankind are submerged in abject poverty. Hunger, disease and ignorance afflict hundreds of millions of our people. Ironically, this is not because the world lacks the necessary resources to meet the needs of all mankind.
We are told by the rich industrialized countries that a fair redistribution of the world's resources can take place only through the virtues of free trade. But we all know very well that the champions of so-called free trade are the very ones that institute strong protectionist measures against the exports of developing countries. As a result of such measures third-world countries are denied access to the markets of the industrialized countries. Prices for their export commodities remain depressed, while the prices of manufactured goods imported from the
industrialized countries rise constantly. This has resulted in unfavorable terms
of trade, severe balance-of-payments deficits and an ever growing debt burden for our countries.
It is estimated, for example, that the third world owes the developed countries about $US 1,000 billion. In 1985 alone the developing countries paid $US 115 billion in debt servicing and received only $US 41 billion in new loans.
In other words, there was a net outflow of $US 74 billion from the poor South to the rich North. The export earnings of non-oil-producing developing countries also dropped from $US 104 billion in 1980 to $US 87 billion in 1985. This was caused by declining prices of their export commodities. So, in addition to their export earnings, the developing countries had to look for an additional amount of $US 28 billion solely to service their debts. There is an urgent need for the creditors and borrowers to discuss this serious problem with a view to arriving at a mutually acceptable solution.
The increasing outflow of resources from the poor to the rich through debt servicing and unfavorable terms of trade aggravates the already critical economic situation in the third world. This is a direct result of the existing inequitable world economic system, which only works in favor of the rich industrialized countries. The present system has failed to respond effectively to the development efforts of the developing countries. It is for this reason that the gap between the rich North and the poor South has been widening year after year.
It is obvious, therefore, that the success of the development efforts being made by the developing countries, both individually and collectively, through South-South co-operation, will depend to a large extent on the restructuring of the existing world economic system. This is the basis of our pleas for the establishment of the new international economic order.
We, the third-world countries, have always demonstrated our willingness to negotiate with our colleagues of the North on this important issue. We feel that there is an urgent need to take concerted measures which will promote the development of the developing countries and establish more equitable relations between the North and the South. Our efforts, however, have often been frustrated by the lack of political will on the part of some developed countries which wish to cling to their privileged position at the expense of the suffering majority.
We appeal to those countries to reconsider their position in the interest of justice and prosperity for all mankind. We also believe that the United Nations has a moral obligation to ensure that the struggle for the establishment of a more equitable world order succeeds, so that all mankind can be saved from hunger, starvation and abject poverty.
We therefore appeal for the revival and early commencement of the global negotiations aimed at the establishment of the new international economic order.
These negotiations should put particular emphasis on structural changes in the field of trade and development and on the removal of trade barriers, especially to the exports of the developing countries. The international financial and monetary system should also be restructured. Such a restructuring should take into account, among other things, the need to provide adequate and predictable development resources to the developing countries in order to accelerate their development. Efforts should be made in particular to achieve as quickly as possible the long agreed target of 0.7 per cent of gross national product for official development assistance to developing countries.
For an ailing person the key to recovery is the will and determination to live. This also applies to economic recovery. Africa has demonstrated its will and determination to achieve economic recovery by adopting its Priority Program for Economic Recovery at the 21st summit of the Organization of African Unity (OAU), in 1985. This Program stresses the need for increased co-operation between African countries. We recognize, however, that the support of the international community is necessary for the implementation of the Program. At the thirteenth special session of this Assembly many donor countries expressed their willingness to assist.
I should like to take this opportunity to express our sincere appreciation to countries and international organizations, especially the United Nations Development Program (UNDP) , for the assistance they have so far given. We hope that others will make this assistance available as soon as possible.
I wish to conclude by reiterating Tanzania's faith in the United Nations. We believe that the United Nations has a great potential to maintain international peace and to promote the economic and social advancement of all peoples. It is true that the Organization has had some problems, some of which have sometimes threatened its very existence. But we must not let frustration, cynicism or despair
overcome us. The idealism which gave birth to the United Nations is still relevant and powerful; the principles upon which the Organization was founded remain valid.
We must therefore strive to build a strong and stable world order based on the principles of sovereign equality. We must rededicate ourselves to the cause of fostering coexistence, co-operation and interdependence. We must work with one another constructively to make our Organization both the symbol and the platform for the evolution of a system of universal peace and security, a system which will fully take into account and help to promote the interests and aspirations of all countries and peoples.
I renew Tanzania's pledge to co-operate in meeting the challenge of realizing this noble objective.





